In an action, inter alia, for a permanent injunction and declaratory relief, the plaintiff appeals from a judgment of the Supreme Court, Orange County (Ecker, J), dated June 29, 2012, which, upon the granting of the defendants’ motion pursuant to CFLR 4401 for judgment as a matter of law dismissing the complaint, is in favor of the defendants and against it dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
It is the responsibility of an appellant to assemble a proper record on appeal (see Rubio-Modica v Modica, 100 AD3d 979 [2012]; Keita v United Parcel Serv., 65 AD3d 571 [2009]). A proper record “ ‘must include any relevant transcripts of proceedings before the Supreme Court’ ” (Schwartz v Schwartz, 73 AD3d 1156, 1156 [2010], quoting Nakyeoung Seoung v Vicuna, 38 AD3d 734, 735 [2007]; see Christian v Graham, 73 AD3d 676, 677 [2010]). Where, as here, an incomplete record renders it “virtually impossible” for this Court to undertake “meaningful appellate review” of the Supreme Court’s determination, the appeal must be dismissed (Salem v Mott, 43 AD3d 397, 397 [2007]; see Matter of Jeanette T. [Vivian T.—Linda B.], 110 AD3d 728 [2013]; Rubio-Modica v Modica, 100 AD3d 979 [2012]; Keita v United Parcel Serv., 65 AD3d 571 [2009]).
Dickerson, J.E, Leventhal, Hall and Miller, JJ., concur.